      Case 1:18-cv-06626-ALC-KNF Document 44-1 Filed 10/11/18 Page 1 of 27




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
Actava TV, Inc., Master Call Communications, Inc.,            )
Master Call Corporation, and Rouslan Tsoutiev,                )
                                                              ) Index No.: __________1:18-cv-
                                        Plaintiffs,           ) 06626
                                                              )
                  -against-                                   )
                                                              )
Joint Stock Company “Channel One Russia Worldwide,”           )
Closed Joint Stock Company “CTC Network,” Closed              )   AMENDED COMPLAINT
Joint Stock Company “New Channel”, Limited Liability          ) AND DEMAND FOR JURY
Company “Rain TV-Channel,” Open Joint Stock                   )             TRIAL
Company “ACCEPT”, and Limited Liability Company               )
“Comedy TV,” and Kartina Digital GmbH,                        )
                                                              )
                                        Defendants.           )
                                                              )


         Plaintiffs Actava TV, Inc. (“Actava”), Master Call Communications, Inc., Master Call

Corporation (together, “Master Call”), and Rouslan Tsoutiev (collectively, the “Actava Parties”

or “Plaintiffs”), by way of their undersigned attorneys, as and for their Complaint against

Defendants Joint Stock Company “Channel One Russia Worldwide” (“Channel One”), Closed

Joint Stock Company “CTC Network” (“CTC”), Closed Joint Stock Company “New Channel”

(“New Channel), Limited Liability Company “Rain TV-Channel” (“Rain TV”), Open Joint

Stock Company “ACCEPT” (“ACCEPT”), and Limited Liability Company “Comedy TV”

(together, the “Channels”), and Kartina Digital GmbH (“Kartina”), (collectively, the “Channels”

or “Defendants”), hereby allege as follows:


                                  PRELIMINARY STATEMENT

         1.       This action concerns a remarkable and relentless effort by the Channels

Defendants to marshal the judicial process to target – and virtually destroy – Actava, a legitimate

business that diligently sought to comply, and did comply, with a Settlement Agreement arising




4020823 018529.0101
     Case 1:18-cv-06626-ALC-KNF Document 44-1 Filed 10/11/18 Page 2 of 27




from a prior action. Just as Actava was rebuilding its business, Defendants accused Actava of

contempt, bringing a flawed contempt motion before this court. By doing so, the Channels

violated the Settlement Agreement themselves. After nearly nine months, that contempt motion

failed, but the damage inflicted on Actava’s business was substantial and irreversible. As if that

were not enough, Defendants then wrongfully induced Matvil Corporation, Actava’s new

business partner, to sever its contract with Actava. Accordingly, this action seeks damages from

Defendants for their illegal campaign to interfere with and destroy Actava’s growing competitive

business.

       2.      The Defendant Channels are the owners, operators, and producers of an

assortment of television channels that are broadcast in the Russian Federation. The Channels

control the most popular Russian channels, including state-run Channel One.

       3.      2.Actava is a set-top box provider and website operator catering to U.S. based

customers seeking access to Russian-language television channels, including content offered by

the Defendant Channels. In 2016, Actava is was appointed as the exclusive Northeastern U.S.

dealer and sales agent for non-party Matvil Corporation d/b/a/ eTVnet (“Matvil”), which is one

of the few companies licensed to directly transmit the Channels’ channels to customers via

Internet Protocol Television (“IPTV”). Actava derives revenue from finding and referring

customers for Matvil’s service to Matvil, and from supplying set-up boxes, software and

customer service support to those customers at Matvil’s request so that they can enjoy the

programming that Matvil provides.

       3.      The Defendant Channels are the owners, operators, and producers of an

assortment of television channels that are broadcast in the Russian Federation. The Channels

control the most popular Russian channels, including state-run Channel One.




                                                 2
     Case 1:18-cv-06626-ALC-KNF Document 44-1 Filed 10/11/18 Page 3 of 27




       4.      Upon information and belief, the Channels have licensed Kartina to provide IPTV

signals containing the Channels’ broadcasts to customers worldwide, including in the United

States. As such, Kartina is Matvil’s primary competitor, as the non-exclusive licensee of the

Channels’ television programming in several regions, including the United States.

       5.      4.The Channels The Channel Defendants, at the direction and behest of Kartina,

have engaged in a widespread campaign of attempting to eliminate competition for the provision

of Russian language television programming to North American viewers. IndeedFunded by

Kartina, they and with counsel chosen by Kartina, the Channels have litigated against no fewer

than 85 other defendants in cases that have generated no fewer than 645 docket entries. Actava

represented a threat to the Channels Kartina because it offered customers a wholly legal product

– Matvil – at a lower cost to consumers than the Channels and their U.S. business partners

(mostly U.S. cable television companies). For that reason, the Channels Kartina for the service

provided by the Channels. In an attempt to protect its profit from higher costs to consumers,

Kartina and the Channels wrongfully attempted to eliminate Actava as a competitor by litigating

baseless claims not only against Actava, but also against and the other Actava Parties, including

Master Call Communications and Master Call Corporation (where Mr. Tsoutiev also serves as

CEO, but ), which never even provided any TV programming and are in a business entirely

distinct from Actava and Kartina.

       6.      5.Actava previously offered such programming itself directly to consumers, but in

2016, the Channels reached at Kartina’s behest, the Channels sued claiming the stream of

programming provided by Actava was unauthorized. As soon as it learned of those claims,

Actava immediately investigated, ceased providing the disputed programming stream, and then

negotiated a sizeable settlement with the Actava Parties regarding dismissing Actava’s prior




                                                3
     Case 1:18-cv-06626-ALC-KNF Document 44-1 Filed 10/11/18 Page 4 of 27




alleged infringement of their channels. Actava ceased agreed to permanently cease providing the

allegedly infringing stream, shut down its service, paid the Channels, and reconfigured its

business to supply programming directly from by entering into a Referral Agreement under

which it derived revenue by referring customers to Matvil, an undisputedly authorized provider.

       7.      But to Kartina and the Channels, that was not enough. Rather, through blatant

abuse of the American judicial system, they decided to attempt to crush Actava’s revived

business model, no matter its legitimacy pursuant to the parties’ Settlement Agreement, and no

matter the cost to the Actava Parties, via unmeritorious legal accusations and proceedings.

       8.      6.Indeed, with substantial bad faith and without any quantum of merit, the

Channels initiated contempt proceedings against the Actava Parties on December 13, 2016

claiming that the Referral Agreement violated the injunctions Actava agreed to in the Settlement

Agreement. Upon information and belief, the Channels again did so at Kartina’s behest. As

explained below, the contempt motion was baseless, and completely ignored Actava’s legitimate

arguments why its promotion of Matvil’s service was legal. Actava resisted the baseless motion,

but once again, Actava’s service was suspended pending the hearing and decision of the

contempt motion. Although the Court ultimately ruled against the Channels , that was over nine

months later, the Channels unfortunately and in the meantime, Actava struggled to recover from

the interruption caused by the Channels’ baseless motion. Ultimately, the Defendants succeeded

in inducing Matvil to terminate the Referral Agreement, thus preventing Actava from realizing

the business revenue and profits that were flowing from it. Defendants thus succeeded in their

larger goal of destroying Actava’s business.

       9.      7.In light of the substantial and irrevocable damages to Actava’s business and the

other Actava Parties caused directly by the ChannelsDefendants’ baseless claims of contempt




                                                4
     Case 1:18-cv-06626-ALC-KNF Document 44-1 Filed 10/11/18 Page 5 of 27




and subsequent interference with the Referral Agreement, the Actava Parties bring this action

against the Channels Defendants for tortious interference with prospective business advantage,

malicious prosecution, and breach of contract, to recover the damage to them caused by the

Channels’ sham proceedingsDefendant.

                                           PARTIES

                                            Plaintiffs

       10.     8.Plaintiff Actava TV is a for-profit domestic business incorporated and organized

under the laws of the State of Delaware with a principal place of business located at 39

Broadway, Suite 1850, New York, New York 10006.

       11.     9.Plaintiff Master Call Communications, Inc. is a for-profit domestic business

incorporated and organized under the laws of the State of New Jersey with a principal place of

business located at 39 Broadway, Suite 1850, New York, New York 10006.

       12.     10.Plaintiff Master Call Corporation is a for-profit domestic business incorporated

and organized under the laws of the State of Delaware with a principal place of business located

at 39 Broadway, Suite 1850, New York, New York 10006.

       13.     11.Plaintiff Rouslan Tsoutiev is the CEO of Master Call Communications, Master

Call Corporation, and Actava.

                                           Defendants

       14.     12.Defendant Channel One Russia Worldwide is a joint stock company

incorporated and organized under the laws of the Russian Federation with its headquarters

located at 19 Akademika Koroleva St., Moscow, 127427 Russian Federation and is registered

with the State of New York as “Channel One Russia” with a principal executive office located at

108 Perry St., 2A, New York, New York 10014 and a CEO by the name of Konstantin Ernst.




                                                5
     Case 1:18-cv-06626-ALC-KNF Document 44-1 Filed 10/11/18 Page 6 of 27




         15.   13.Channel One is by far the largest and most popular Russian television

broadcaster, owning and operating channels including Channel One Russia Worldwide,

Telefake, Carousel, Dom Kino, Vremya:dalekoe i blizkoe, and Muzika Pervogo.

         16.   14.Channel One has entered into license agreements with third parties, including

non-party Matvil, to distribute its programming via IPTV in the United States and around the

world.

         17.   15.Defendant CTC is a joint stock company incorporated and organized under the

laws of the Russian Federation. It owns and operates the CTC Network channel, and has entered

into license agreements with third parties, including non-party Matvil, to distribute its

programming via IPTV in the United States and around the world.

         18.   16.Defendant Darial is a joint stock company incorporated and organized under

the laws of the Russian Federation. It owns and operates the Che TV channel (previously named

Peretz), and has entered into license agreements with third parties, , to distribute its programming

via IPTV in the United States and around the world.

         19.   17.Defendant New Channel is a joint stock company incorporated and organized

under the laws of the Russian Federation. It owns and operates the Domashny channel, and has

entered into license agreements with third parties, including non-party Matvil, to distribute its

programming via IPTV in the United States and around the world.

         20.   18.Defendant Rain TV is a joint stock company incorporated and organized under

the laws of the Russian Federation. It owns and operates Rain TV Channel, and has entered into

license agreements with third parties, including non-party Matvil, to distribute its programming

via IPTV in the United States and around the world.




                                                 6
     Case 1:18-cv-06626-ALC-KNF Document 44-1 Filed 10/11/18 Page 7 of 27




       21.     19.Defendant Comedy TV is a joint stock company incorporated and organized

under the laws of the Russian Federation. It owns and operates the TNT TV Channel, and has

entered into license agreements with third parties, including non-party Matvil, to distribute its

programming via IPTV in the United States and around the world.

       22.     Defendant Kartina Digital GmbH is a limited liability corporation incorporated

and organized under the laws of Germany. Its principal place of business is in Germany.

Kartina distributes programming via IPTV in the United States and around the world, and

regularly transacts business in New York via its Brooklyn, New York office, which also operates

as Kartina’s domestic agent.

                                 JURISDICTION AND VENUE

       23.     20.The Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332 because this

controversy is between citizens of a state and citizens of a foreign state and the amount in

controversy exceeds $75,000.

       24.     21.Defendants are subject to personal jurisdiction in the Southern District of New

York because they have engaged in tortious conduct outside and within this jurisdiction causing

damage within the jurisdiction, making long arm jurisdiction appropriate under New York law.

       25.     22.Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 (b) and (c) and

1400 (a).

                                   STATEMENT OF FACTS

               Kartina Retains U.S. Counsel to Vindicate the Channels’ Interests

       26.     On or around July 7, 2014, Kartina – with the Channels’ consent – retained

Dunnington Bartholow & Miller LLP (“Dunnington”) in order to investigate and litigate against

entities that Kartina believed were infringing on the Channels’ copyrights. Via Dunnington,




                                                 7
     Case 1:18-cv-06626-ALC-KNF Document 44-1 Filed 10/11/18 Page 8 of 27




Kartina alleged that various entities were intercepting and re-transmitting the Channels’ content

and, to Kartina’s competitive detriment, undercutting prices.

       27.     By Kartina’s own admission in court documents, Kartina knew that it lacked

standing to bring the claims on its own as a non-exclusive licensee of the Broadcasters’ channels.

Rather than pursue claims in Kartina’s name, Kartina and the Channels agreed that the Channels

would file the lawsuit against allegedly infringing entities, instead of Kartina, their business

partner doing so. Each Channel thereafter granted Dunnington a Power of Attorney (“POA”) to

prosecute the lawsuit on its behalf.

         Actava Dismantles its Business Following Original Lawsuits by the Channels

       28.     23.On November 4, 2015, at the direction of Kartina and represented by

Dunnington, three Channels – CTC, Darial, and New Channel – filed a lawsuit against Actava in

the Southern District of New York, alleging trademark and copyright infringement, among other

causes of action, for Actava’s alleged “interception” and “retransmission” of the Channels’

Russian-language television channels. The Channels served that complaint only on the New

York Secretary of State, whose addresses for Actava were out-of-date at that time, as anyone

could realize from checking online public listings of Actava’s address on its website. As it was

wholly unaware of the action, Actava failed to respond, and a default judgment was entered.

Neither the Channels nor their counsel Dunnington notified Actava of the default or of the

existence of the action via any other means.

       29.     24.Actava first learned of the three Channel’s Channels’ claims that Actava did

not have authorization to stream those channels, of the prior legal action and of the default

judgment from its merchant credit card processor months later, on or about January 21, 2016,

when the processor froze Actava’s account based on the Channels’ letter to it indicating the court

had mandated the processor to freeze Actava’s account. Judge Moses later ruled that the



                                                  8
     Case 1:18-cv-06626-ALC-KNF Document 44-1 Filed 10/11/18 Page 9 of 27




Channels’ said letter was improper. The Actava Parties promptly retained counsel within

approximately a week in order to vacate the judgment. At this time, Actava also ceased

streaming said three Channels’ channels programming via internet and set-top box.

       30.     25.On February 19, 2016, an expanded group of Channels – consisting of the

Channel Defendants in this action – also served Actava with a second lawsuit alleging the same

trademark and copyright violations as the first action, but adding new defendants and causes of

action. Upon information and belief, Kartina was again pulling the strings behind the expanded

lawsuit. Among the added defendants, the Channels added were Rouslan Tsoutiev, individually,

Master Call Communications, Inc., and Master Call Corporation. The Kartina and the Channels

roped Master Call into the action despite knowing full well that its business provided phone

service, and had nothing to do with television broadcasts. Tellingly, beyond identifying Master

Call as a party to the action, the entire complaint omitted any further mention of Master Call.

Further, besides spuriously accusing Master Call and Mr. Tsoutiev in the complaint, the

Channels Defendants failed to produce an iota of justification for doing so for the remainder of

the proceedings (hereinafter referred to as the “Prior Proceedings”) leading up to the Settlement

Agreement, as well as during the contempt proceedings they initiated on December 13, 2016.

       31.     26.Given the uncertainty of the pending default judgment, Actava stopped

streaming via internet and set-top box the remaining Channels’ content as well as all other paid

content on February 23, 2016, four days after they first appeared in the second action and very

shortly after Actava learned of the default judgment. Since then, Actava has never resumed

streaming the Channels’ content.

       32.     27.By the summer of 2016, Actava dismantled the technology infrastructure that

it had purchased and configured at considerable expense for receiving, storing, and transmitting




                                                 9
    Case 1:18-cv-06626-ALC-KNF Document 44-1 Filed 10/11/18 Page 10 of 27




video over the internet. It deactivated its substantial fleet of internet servers and wiped them

clean of all programming content. Although most customers had not requested refunds, Actava

also offered and gave refunds to those who had already paid in advance for content it could no

longer provide itself.

       33.     28.After voluntarily ceasing the broadcasts, Actava’s monthly streaming sales

revenues plummeted from an average of nearly $180,000 for each month in the year 2015 – a

year in which the sales eclipsed $2 million overall – to zero, beginning in April 2016.

                     Actava and the Channels Reach Settlement Agreement

       34.     29.The Actava Parties denied liability in the action, but negotiated a resolution in

order to avoid further litigation. On April 26, 2016, the parties disposed of both cases through a

global settlement (the “Settlement Agreement”), under which Actava agreed to pay a substantial

sum to the Channels in return for a broad release. The Settlement Agreement also stated that

Actava “[is] not presently and will not in the future broadcast, copy, distribute, or otherwise use

the Broadcasts in any manner, including on the Website, without the express written consent of

the relevant Plaintiffs or an authorized representative thereof.”

       35.     30.On June 3, 2016, and June 6, 2016, Magistrate Judge Barbara Moses and Judge

George Daniels of the Southern District entered Stipulated Injunctions and terminated each of

the actions brought by the Channels against Actava. The Stipulated Injunctions (attached as

Exhibits A and B) enjoined Actava from:

               a. Broadcasting, re-broadcasting or otherwise transmitting
               Plaintiffs’ Broadcasts as identified in Annex 1 or any other channel
               that Plaintiffs may in the future broadcast via any medium,
               including but not limited to internet protocol television (“IPTV”)
               and social media, without authorization;

               b. directly or indirectly infringing or making any use, in any
               manner whatsoever, of Plaintiffs’ Broadcasts including any
               associated programs without authorization;



                                                 10
    Case 1:18-cv-06626-ALC-KNF Document 44-1 Filed 10/11/18 Page 11 of 27




               c. directly or indirectly infringing or making any use, in any
               manner whatsoever, of Plaintiffs’ Marks as identified in Annex 1
               without authorization; [or]

               d. publishing or distributing any promotional materials referring to
               Plaintiffs’ Broadcasts or Marks; in any medium, including but not
               limited to the internet (including IPTV and social media),
               television, radio, newspapers, magazines, direct mail or oral
               communications without authorization[.]

       36.     31.Neither the Settlement Agreement nor Stipulated Injunctions define the terms

“broadcasting,” “re-broadcasting,” “transmitting,” “infringing,” or “authorization.”.

       37.     32.Moreover, “Broadcasts” and “Marks” are also not defined, except “as

identified in Annex 1” of the Injunctions (the “Annexes”). The Annexes merely list the English

names of the Channels’ television channels and feature colorized visual logos associated with

those channels.

       38.     33.Given the ambiguity of these terms – as well as the well-known litigious nature

of the Channels – Actava believed it was essential to incorporate a provision in the agreement

requiring that the Channels provide Actava with notice of any alleged breach and the opportunity

to cure. Intended as a backstop against the unpredictability of the Channels, the notice-and-cure

provision (the “Notice Provision”) was incorporated in Paragraph 8 of the Settlement

Agreement, which states that in the event of a suspected breach, “Plaintiff shall provide written

notice of the suspected breach to the appropriate Defendant(s). . .[and] if any Defendant fails to

remedy such suspected breach within (10) business days of receiving written notice, the

Plaintiffs shall be entitled to seek all judicial relief….” Given that protection, Actava agreed to

sign the Settlement Agreement and to Stipulated Injunctions.

                      Matvil Proposes a Business Relationship with Actava

       39.     34.Matvil Corporation (“Matvil”) is a leading global provider of television

content to paying customers around the world – and one of Kartina’s primary competitors. As an



                                                 11
    Case 1:18-cv-06626-ALC-KNF Document 44-1 Filed 10/11/18 Page 12 of 27




IPTV provider, Matvil uses a computer system known as a Content Delivery Network (“CDN”)

to deliver computerized streams of data to its subscribers. Although the Channels originally

named Matvil as a defendant in one of its numerous actions against third-party competitors, they

swiftly dismissed all claims against it.

       40.     35.The Defendant Channels (other than Defendant Darial, whose content Matvil

has never streamed) have authorized Matvil to transmit, broadcast, distribute, display, and

otherwise make use of those Channels’ programs, content, and other materials – including the

Channels’ trademarks, logos, and names. Specifically, Matvil has obtained licenses from

Channel One Russia Worldwide, CTC Network, New Channel (a/k/a Domashny), Rain TV-

Channel and TNT-Comedy.

       41.     36.Separately, Matvil also provides access to approximately 140 channels other

than the Channels. However, upon information and belief, Matvil’s customers devote the vast

majority of their viewing time to the Channels’ programming, which is highly popular among the

Russian-speaking population across North America. Matvil’s popularity, moreover, owes both

to its comprehensive offerings and its affordability relative to major American providers.

       42.     37.In late spring 2016, Matvil learned of Actava’s capabilities and expertise in the

areas of marketing, advertising, customer support, technical support, and sales – particularly in

the field of IPTV, and particularly to populations that had not previously been Matvil customers.

Actava’s marketing expertise, contacts in the Northeast United States (particularly New York),

and experience with set-top boxes – all of which Matvil lacked – would enable Matvil to expand

in the Northeast U.S. market. Particularly, Actava had expertise in obtaining set-top boxes

wholesale, configuring them, re-selling configured set-top boxes, and providing customers

related technical support upon installation and throughout their subscription period.




                                                12
    Case 1:18-cv-06626-ALC-KNF Document 44-1 Filed 10/11/18 Page 13 of 27




Accordingly, Matvil recognized that Actava could provide complementary capabilities and serve

as a viable source of customer referrals for Matvil.

       43.     38.In summer 2016, Matvil’s CEO, Mikhail Gayster, contacted Mr. Tsoutiev and

proposed that Actava might become a dealer for Matvil. In the world of subscription internet

content providers, dealers are effectively sales agents who sell subscriptions to new customers on

behalf of licensed content providers. Dealers also sometimes receive additional compensation

for providing equipment, technical support, and other efforts to sign up and keep paying

customers.

       44.     39.Until that time, Actava and Matvil had not done any business together. But a

dealer arrangement – a common business relationship in the IPTV industry – offered a way for

Actava to salvage any leftover portions of its dismantled business and to make Matvil’s license

agreements with the Prior Plaintiffs more profitable.

       45.     40.The parties proposed a mutually beneficial agreement that sought to

accomplish two goals: (a) increase Matvil’s audience for its licensed streams of the Channels’

programming; and (b) restart and revitalize Actava’s business in a manner that adhered to the

terms of the Settlement Agreement, Stipulated Injunctions, and any other agreements between

Matvil and the Channels.

       46.     41.In negotiating the Referral Agreement, Actava considered carefully whether it

could agree to become a dealer for Matvil without running afoul of the Stipulated Injunctions

and Settlement Agreement. Indeed, Actava had every incentive not to jeopardize the settlement

it had just concluded, under which Actava paid a substantial sum to the Channels.

       47.     42.Because the Referral Agreement would obligate Actava to promote Matvil’s

services, Actava bargained for – and obtained – specific legal assurances from Matvil that




                                                13
    Case 1:18-cv-06626-ALC-KNF Document 44-1 Filed 10/11/18 Page 14 of 27




Matvil’s confidential agreements with the Channels authorize Matvil to promote its internet

broadcasting services, and to use the trademarks, trade names, and logos of the Channels in

connection with such efforts. Moreover, Matvil similarly represented that its agreements with

the Channels do not prohibit Matvil from engaging a third party to act as a dealer and/or

marketer for Matvil’s services – including the Channels’ programming. Accordingly, Actava

had every reason to believe that Actava’s own promotion of Matvil’s streaming service would

not violate any contractual term in any agreement between Matvil and any Broadcaster or be

otherwise unlawful.

       48.     43.These assurances were corroborated by the fact that Matvil was not, and has

never been, bound by the Stipulated Injunctions. Therefore, Actava had no reason to doubt that

entering into an arrangement with Matvil would be entirely consistent with the Settlement

Agreement, Stipulated Injunctions, and Matvil’s agreements with the Channels.

                        Matvil and Actava Sign the Referral Agreement

       49.     44.After several months of negotiations beginning in late June 2016, by

September 8, 2016, the parties had signed a confidential agreement (the “Referral Agreement”),

under which Matvil “engage[d]” Actava “to provide and perform [certain] services,” and Actava

became Matvil’s exclusive dealer in New York, New Jersey, Connecticut, Pennsylvania, and

Massachusetts.

       50.     45.Under the Referral Agreement, Actava agreed to, among other things: (a)

“serve as a source of referrals” for Matvil; (b) to “diligently promote Matvil’s Service Offerings”

(defined as both real-time and on-demand broadcasting; (c) “sign up” and “register customers” to

Matvil’s site; (d) “provide customer support and technical support related to set-top boxes”; and

(e) “manage payments” of customers.




                                                14
    Case 1:18-cv-06626-ALC-KNF Document 44-1 Filed 10/11/18 Page 15 of 27




       51.     46.Actava and Matvil agreed to split monthly revenue for each customer (or

subscriber) that Actava refers (or signs up) pursuant to a formula designated in the Addendum to

the Referral Agreement.

       52.     47.The Referral Agreement codified the specific assurances made by Matvil

during negotiations that the parties’ arrangement was wholly consistent with any and all

obligations to the Channels. For example, the preamble states that Matvil “has licenses to

broadcast television content from certain television providers,” and that “in providing its services

to [Matvil], [Actava] will not be engaged in broadcasting television content” (emphasis added).

Moreover, under Matvil’s Representations and Warranties, Matvil “represents and warrants that

it is fully licensed to transmit, broadcast, and otherwise use all channels, programs, content and

other materials (including, without limitation, all third party trademarks, logos, and names)

constituting or comprising the Service Offerings”.

       53.     48.Both before and after the Agreement was signed, Actava devoted significant

time, effort, and resources towards ensuring its full compliance with the Stipulated Injunctions.

In particular, Actava confirmed that it in no way accessed, controlled, or touched the Channels’

programming. Moreover, Actava had no role in, access to, or control over the servers, Internet

Protocol (“IP”) addresses, or any other equipment involved in delivering the Channels’

programming.

       54.     49.Pursuant to existing agreements between Matvil and the Channels, the flow of

the signal containing the Channels’ programming is as follows: Matvil receives the data from

the Channels and streams that data onto its Content Delivery Network (“CDN”), which feeds the

content to edge servers on which Matvil has leased space. The edge servers then deliver

Matvil’s broadcasting streams directly to Matvil’s customers.




                                                15
    Case 1:18-cv-06626-ALC-KNF Document 44-1 Filed 10/11/18 Page 16 of 27




       55.        50.Matvil’s customers access Matvil’s streaming services through their computers

or smart televisions, or through their televisions via a set-top box. To be clear, Matvil customers

access a stream provided strictly by Matvil through its CDN, and not via Actava. This

technological architecture would be readily apparent to anyone who examined the equipment and

website in use.

       56.        51.Actava does not provide the stream of programming to customers, whether

they access Matvil’s services via computer or smart television. If users visit the ActavaTV.com

website and want to subscribe to Matvil’s services upon seeing Actava’s promotions of Matvil,

they must first sign up and create a customer account with Matvil. Once users subscribe to

Matvil, they can – via Actava’s website – be re-directed to a Matvil webpage,

http://act.etvnet.com, where they can enter their Matvil credentials and access Matvil’s stream,

including the Channels’ programming. Actava provides promotion, technical and billing

support.

       57.        52.Actava also does not stream the Channels’ or anyone else’s content to

customers who access Matvil’s services through their televisions via a set-top box. Actava

merely pre-loads Matvil’s software onto the set-top boxes, and Matvil’s application then

connects to Matvil’s CDN, which Actava neither accesses nor controls.

       58.        53.Furthermore, Actava does not collect subscription payments for the

Broadcasts. Rather, Matvil – as the content provider – charged customers’ credit cards and

monitors their payments. Under the Referral Agreement, Actava assists when payments are

skipped or must be paid via some other method or credit card.

       59.        54.Importantly, the Channels themselves stood to benefit economically from the

successful implementation of the Referral Agreement. Pursuant to the licensing agreements




                                                  16
    Case 1:18-cv-06626-ALC-KNF Document 44-1 Filed 10/11/18 Page 17 of 27




between Matvil and the Channels, Matvil’s procurement of each new customer referred by

Actava ultimately yielded a profit for the Channels and made the licenses more valuable.

             Actava Promotes Matvil’s Services and Begins to Revive its Business

       60.       55.The Matvil service proved popular with consumers in the US. As Matvil’s

dealer, Actava was obligated to promote and support the sale of Matvil’s streaming services in

return for its share of the revenue from those customers. Accordingly, in October 2016, Actava

contacted a Russian language over-the-air and online radio station, to place a radio advertisement

to promote Matvil’s service. Actava worked with the radio station to create a script that would

describe Matvil’s services in a general way and list the channels orally and colloquially in

Russian, which Actava understood to be permissible under the Injunctions. The Channels’ logos

were not used.

       61.       56.Furthermore, Actava repurposed its website as an advertisement to attract and

refer customers to Matvil’s services. The site offers a link to Matvil’s platform that only paying

Matvil customers with Matvil-provided login credentials can access. Actava’s site is devoid of

references to the Channels’ Marks, which consist of the logos identified in the Annexes.

       62.       57.Due to Actava’s efforts in promoting Matvil, Actava sales re-materialized

beginning in the fall of 2016 – and quickly and substantially grew. Specifically, in referring

customers to Matvil, Actava was succeeding both in attracting new users and re-establishing

relationships with prior customers.

         The Channels Falsely Accuse Actava of Violating the Settlement Agreement

       63.       58.On October 19, 2016, the Defendants’ counsel Raymond Dowd , of

Dunnington, sent Mr. Tsoutiev a letter notifying him of a “suspected breach of the Settlement

Agreement” by Actava. Specifically, the letter asserted that the Stipulated Injunction prohibited

“Actava from using Matvil to distribute Broadcasters’ channels,” and that “Broadcasters will



                                                 17
    Case 1:18-cv-06626-ALC-KNF Document 44-1 Filed 10/11/18 Page 18 of 27




pursue all judicial relief if Actava does not terminate the distribution of Broadcasters’ channels

with service from Matvil within 10 days of receipt of this letter.”

       64.     59.At the time of this letter, Mr. Dowd , Kartina, and the Channels knew full well

that Matvil was authorized to offer the Channels’ programming, and Mr. Dowd’s letter in no way

claimed that Matvil was forbidden from offering them.

       65.     60.Significantly, the letter made no mention of Actava’s radio advertisement, and

referred only to the “use” of the Broadcasts on Actava’s set-top box and website. The letter

stated the Channels’ intention to “pursue all judicial relief,” without suggesting they would

immediately move for contempt of court, rather than claiming for breach of the Settlement

Agreement, as indicated by the letter’s title.

       66.     61.Actava promptly replied via its prior counsel to Mr. Dowd on October 26,

2016, in order “to clarify the nature of Actava’s relationship with Matvil, and to reassure [the

Channels] that Actava’s conduct is consistent with its obligations” under the Stipulated

Injunction. In fulsomely denying the Channels’ allegations, the letter emphasized that “Actava is

not broadcasting, copying, distributing, or otherwise making any direct or indirect use of the

Plaintiffs’ Broadcasts,” nor “using the Plaintiffs’ Marks. . .on its website or in any other medium

in any manner whatsoever.” It continued that “both Actava and Matvil have taken pains to

ensure that their collaboration complies with both parties’ respective obligations,” and that they

both “wish to avoid any further conflict with the Channels.”

       67.     62.In a response dated November 14, 2016, Mr. Dowd reiterated the flawed and

conclusory reasoning in his prior letter to argue that Actava was “in breach of the settlement.”

He further stated, however, that “we will consider” the Referral Agreement “if Actava provides

us with a copy” by November 16, 2016.




                                                 18
    Case 1:18-cv-06626-ALC-KNF Document 44-1 Filed 10/11/18 Page 19 of 27




       68.     63.Actava’s then-counsel immediately agreed to provide a redacted copy of the

Referral Agreement to Kartina’s and the Channels’ counsel. In fact, for weeks, Actava’s prior

counsel attempted – to no avail – to arrange a time to show Kartina’s and the Channels’ counsel

the Referral Agreement, despite the fact that it contains sensitive confidential business

information.

       69.     64.When Mr. Dowd finally responded, he insisted that the document be provided

at his offices immediately or the next day, or a contempt motion would follow. Actava’s counsel

obliged, and brought the Referral Agreement to ChannelsDefendants’ counsel’s office on

December 12, 2016. Upon Actava’s counsel’s arrival, however, the Channels’ counsel Mr.

Dowd refused even to look at the document.

The At Kartina’s Behest, the Channels File an Overreaching and Meritless Contempt Motion

       70.     65.The following day, on December 13, 2016, the Channels filed a motion for

civil contempt and sanctions (the “Contempt Motion”) before Magistrate Judge Moses, seeking,

among other things: a ruling that the Actava Parties were all in contempt of the Stipulated

Injunction; damages in the amount of Actava’s “profits from their contempt,” or in the

alternative, statutory damages under the Communications Act and Copyright Act; attorneys’

fees; and a $10,000 coercive penalty “for each day following this Court’s contempt order that the

Actava Parties remain in contempt.” Upon information and belief, Kartina directed the Channels

to file the Contempt Motion.

       71.     66.The ChannelsThe Defendants’ Contempt Motion demonstrated that Kartina

and the Channels had no qualms over wielding judicial process as a weapon to destroy Actava’s

burgeoning business. Not only was the Contempt Motion sudden and unexpected, but it was also

wholly baseless and unwarranted.




                                                19
    Case 1:18-cv-06626-ALC-KNF Document 44-1 Filed 10/11/18 Page 20 of 27




       72.     67.Beyond summarily alleging that the Referral Agreement – which their counsel

previously refused to review – somehow violated the Stipulated Injunction, the Channels

Defendants referred in their supporting brief to Actava’s Russian-language radio advertisements.

Remarkably, the Contempt Motion was the first avenue by which the Channels Defendants

lodged their objections to Actava’s radio advertisements. Accordingly, Actava was deprived of

any notice or opportunity to cure pursuant to the Notice Provision of the Settlement Agreement.

       73.     68.Actava was ultimately deprived of much more than notice and the opportunity

to cure, however. Because the contempt motion threatened day-to-day penalties and other

excessive redress based in large part on the Referral Agreement’s alleged violation of the

Stipulation Injunctions, Actava voluntarily ceased advertising and signing up new customers to

Matvil under the Referral Agreement altogether. Actava did so on the same day that the

Channels Defendants filed the baseless motion for contempt (December 13, 2016).

Subsequently, the Channels Defendants went so far as to seek a court order that Actava’s own

website be transferred to the Channels, under penalty of day-to-day ongoing financial penalties.

       74.     69.Further, notwithstanding that Actava previously signed up subscribers for

services that included over one hundred channels other than the Channels, the Contempt Motion

forced Actava to renege on its obligation to diligently sign up subscribers for all channels under

the Referral Agreement.

       75.     70.Although the legal basis for the above wide-ranging and draconian contempt

penalties and severe private legal consequences was completely lacking, as the Court later found

and a reasonable due diligence by the Channels Defendants would have yielded, due to their

gravity Actava saw no alternative but to cease performing under the Referral Agreement.




                                                20
    Case 1:18-cv-06626-ALC-KNF Document 44-1 Filed 10/11/18 Page 21 of 27




        76.      71.The effects of the contempt proceeding were catastrophic on Actava’s

business. Actava had recently begun to seriously revive following the dismantling of its prior

IPTV infrastructure.

        77.      72.But because of Kartina’s and the Channels’ baseless actions, Actava’s fast-

growing business suffered a toppling blow. Specifically, when the Channels initiated the

contempt proceedings, growth in monthly and yearly referral sales plummeted, and Actava’s

monthly active referrals plateaued, leaving only those whom Actava made efforts to subscribe

prior to the Channels’ malicious interference with Actava’s business. The Moreover, the

contempt proceedings effectively forced Actava to lay off personnel en masse in the spring of

2017.

        78.      73.The effects of the contempt proceedings eroded Actava’s reputation within the

relatively tight-knit community of Russian-language broadcast customers to such an extent that

its business never recovered, and most likely will never meaningfully recover to the level it

enjoyed previously. By way of contrast, after the first lawsuit, Actava’s business recovery was

not only possible, but it did in fact materialize.

        79.      74.As even Kartina and the Channels should have reasonably expected and, upon

information and belief, did reasonably expect, on September 27, 2017, Magistrate Judge Moses

found unequivocally that there was no basis for any finding of contempt. In her opinion

rejecting any basis for certifying facts constituting contempt to the district judge (attached hereto

as Exhibit C), Judge Moses confirmed the baselessness of the ChannelsDefendants’ allegations

on multiple occasions:

              • “Plaintiffs did not tie any of [their] charges to any specific provision of the
                Stipulated Injunction.” Op. at 9.
              • “Advertising and promoting Matvil’s service, whether on the Website or on the
                radio, does not violate [Paragraph 2(a) of the Stipulated Injunction,] which



                                                     21
    Case 1:18-cv-06626-ALC-KNF Document 44-1 Filed 10/11/18 Page 22 of 27




                “prohibits the Actava [Parties] from ‘broadcasting, re-broadcasting or otherwise
                transmitting’ Plaintiffs’ Broadcasts ‘without authorization’.” Id. at 22.
             • “[I]n the scenario where the customer accesses Matvil’s CDN directly. . .
               Actava’s role in ‘referring’ the customer to Matvil does not appear to violate ¶
               2(a) of the Stipulated Injunction.” Op. at 23.
             • “Plaintiffs concede that Matvil itself has the necessary licenses to transmit
               plaintiffs’ Channels via IPTV. Further, while plaintiffs argue that Matvil cannot
               sublicense its rights. . . they have not submitted any evidence to support that
               claim. Nor, for that matter, have they ‘complained to Matvil’ about the Referral
               Agreement.” Op. at 25.

       80.      75.The impact of the nearly 9-month-long stretch of the contempt proceedings has

taken a remarkable toll on Actava. Since Actava resumed advertising in February 2018,

promptly after the Court’s September 27, 2017 Order, sales growth has been was relatively

stagnant, and have had not reached the growth levels that Actava would have attained but for the

Channels’ misconduct in baselessly targeting Actava.

       81.      On July 30, 2018, five days after the Complaint in this action was originally filed,

upon information and belief, the Defendants pressured and induced Matvil to end its relationship

with Actava. Shortly thereafter, Matvil indeed terminated the Referral Agreement due to this

wrongful interference by Kartina and the Channels with Actava’s and Matvil’s business

relationship.

       82.      76.Upon information and belief, as a direct and proximate result of Kartina’s and

the Channels’ misconduct and interference with Actava’s business, Actava has lost revenues

totaling over $30 million which it would have attained over the next 10 years.

                                   FIRST CAUSE OF ACTION

     (Tortious Interference with Prospective Economic Advantage against all Defendants)

       83.      77.The Actava Parties hereby re-allege each and every allegation of the foregoing

paragraphs as if fully set forth herein.




                                                 22
    Case 1:18-cv-06626-ALC-KNF Document 44-1 Filed 10/11/18 Page 23 of 27




       84.     78.From Actava’s voluntary disclosure to the Channels and by extension Kartina,

they Defendants were aware of the actual and continuing business relationship between Actava

and Matvil pursuant to the Referral Agreement signed by the parties by September 8, 2016.

       85.     79.The Kartina and the Channels unlawfully and maliciously interfered with

Actava’s business relationship and its Referral Agreement with Matvil by initiating , or causing

to be initiated, baseless contempt proceedings against the Actava Parties and by inducing Matvil

to end its relationship with Actava.

       86.     80.Moreover, Kartina and the Channels unlawfully and maliciously interfered

with Actava’s business relationships with existing and prospective customers by initiating , or

causing to be initiated, baseless contempt proceedings against the Actava Parties and by inducing

Matvil to terminate the Referral Agreement and end its relationship with Actava.

       87.     81.The Kartina and the Channels engaged in such conduct for the sole purpose of

inflicting intentional harm on the Actava Parties.

       88.     82.Because Actava’s business prospects – and Mr. Tsoutiev’s career – are largely

based on reputation and trust, the ChannelsDefendants’ tortious conduct have has significantly

diminished Actava’s and Mr. Tsoutiev’s income potential.

       89.     83.Accordingly, Kartina and the Channels tortiously interfered with Actava’s

contract and with its prospective economic advantage, and the Actava Parties are entitled to

reasonable attorneys’ fees and damages in an amount to be determined at trial, in an amount the

Actava Parties believe will exceed $25 million, together with any such other relief as the Court

deems just, proper, and equitable.




                                                23
    Case 1:18-cv-06626-ALC-KNF Document 44-1 Filed 10/11/18 Page 24 of 27




                                 SECOND CAUSE OF ACTION

                         (Malicious Prosecution against all Defendants)

       90.     84.The Actava Parties hereby re-allege each and every allegation of the foregoing

paragraphs as if fully set forth herein.

       91.     85.On December 13, 2016, Kartina and the Channels filed , or caused to be filed,

the baseless Contempt Motion against the Actava Parties, making spurious and patently

unwinnable arguments that the Actava Parties violated the Stipulated Injunctions.

       92.     86.On September 27, 2017, Judge Moses denied the Contempt Motion, ruling in

the Actava Parties’ favor.

       93.     87.In bringing the Contempt Motion, Kartina and the Channels lacked probable

cause, acted in actual malice, and acted with a wrong and improper motive. Thereby, the

Channels maliciously prosecuted the Actava Parties.

       94.     88.As a direct and proximate result of the ChannelsDefendants’ Contempt Motion

and/or malicious prosecution, the Actava has Parties have suffered and continues continue to

suffer significant economic damages to which the Actava Parties are entitled in an amount to be

determined at trial, in an amount the Actava Parties believe will exceed $25 million, together

with reasonable attorneys’ fees and any other such relief as the Court deems just, proper, and

equitable.

                                  THIRD CAUSE OF ACTION

                      (Breach of Contract against the Channel Defendants)

       95.     89.The Plaintiffs hereby re-allege each and every allegation of the foregoing

paragraphs as if fully set forth herein.




                                                24
    Case 1:18-cv-06626-ALC-KNF Document 44-1 Filed 10/11/18 Page 25 of 27




       96.     90.On April 26, 2016, the Channels and the Actava Parties entered into the

Settlement Agreement, which included a Notice Provision requiring the provision of notice and

opportunity to cure any suspected breach.

       97.     91.The Actava Parties abided by the Settlement Agreement in every respect.

       98.     92.The Channels Channel Defendants violated the Notice Provision of the

Settlement Agreement by initiating contempt proceedings after failing to provide Actava notice

of, and the opportunity to cure, its purported violation of the Settlement Agreement and/or

Stipulated Injunction with respect to Actava’s radio advertisement.

       99.     93.This breach of contract caused Actava significant economic damages to which

the Plaintiffs are entitled in an amount to be determined at trial, in an amount the Plaintiffs

believe will exceed $25 million, together with reasonable attorneys’ fees and any other such

relief as the Court deems just, proper, and equitable.

                                 FOURTH CAUSE OF ACTION

                (Violation of N.Y. General Business Law § 349 against Kartina)

       100.    The Plaintiffs hereby re-allege each and every allegation of the foregoing

paragraphs as if fully set forth herein.

       101.    Kartina is a corporate competitor of Actava.

       102.    Upon information and belief, Kartina directed the Channel Defendants’ pursuit of

the contempt motion. Upon information and belief, Kartina also paid the Channel Defendants’

attorneys fees in the Prior Proceedings.

       103.    The Channel Defendants pursued the contempt motion. Upon information and

belief, the Channel Defendants induced Matvil to terminate the Referral Agreement. Plaintiffs’

investigation into Kartina and the Channel Defendants’ coordinated attack on Plaintiffs and its




                                                 25
    Case 1:18-cv-06626-ALC-KNF Document 44-1 Filed 10/11/18 Page 26 of 27




business is continuing, and these allegations may be amended and expanded as additional

evidence is discovered.

        104.   Upon information and belief, Kartina’s activities as alleged above caused damage

to competition between Kartina and Actava, harming consumers via the reduced competition in

the market for IPTV service to Russian-speaking audiences. For example, consumers in that

market suffered decreased competition for low prices and quality service to consumers. In

addition, by portraying Kartina’s actions as actions by the Channel Defendants, Kartina

materially misled consumers of Russian-language television channels.

        105.   Kartina’s activities as alleged above constitute unfair and deceptive business

practices in violation of § 349 of the New York General Business Law.

        106.   As a direct and proximate result of the foregoing acts of Kartina, the Actava

Parties have suffered and continue to suffer significant economic damages to which the Actava

Parties are entitled in an amount to be determined at trial, in an amount the Actava Parties

believe will exceed $25 million, together with reasonable attorneys’ fees and any other such

relief as the Court deems just, proper, and equitable.




                                    PRAYER FOR RELIEF

        WHEREFORE, the Actava Parties respectfully request that the Court enter judgment in

their favor and against Defendants as follows:

        A.     An award to the Plaintiffs of monetary damages, in an amount the Plaintiffs

believe will exceed $25 million, together with reasonable attorneys’ fees and prejudgment

interest;

        B.     An award to the Plaintiffs of exemplary damages; and




                                                 26
    Case 1:18-cv-06626-ALC-KNF Document 44-1 Filed 10/11/18 Page 27 of 27




       C.     An award of any such other relief as the Court deems just, proper, and equitable.

Dated: New York, New York
       July 23October 4, 2018


                                               Respectfully submitted,

                                               MOSES & SINGER LLP



                                               By: /s/ Toby Butterfield
                                                   Toby Butterfield
                                                   Michael Rosenberg
                                                   405 Lexington Avenue
                                                   New York, NY 10174
                                                   Telephone: (212) 554-7800
                                                   Facsimile: (212) 554-7700

                                                   Attorneys for Plaintiffs




                                              27
